

116 HR 5905 IH: Joint Long-Term Storage Act of 2020
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5905IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Pappas (for himself, Mr. Schweikert, and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Energy to establish a demonstration initiative focused on the development of long-duration energy storage technologies, including a joint program to be established in consultation with the Secretary of Defense, and for other purposes.1.Short titleThis Act may be cited as the Joint Long-Term Storage Act of 2020.2.PurposesThe purposes of this Act are—(1)to facilitate the development of long-duration energy storage technologies;(2)to increase the commercial viability of long-duration energy storage technologies; and(3)to increase the energy resilience and energy security and national security of the United States through the use of long-duration energy storage technologies.3.Long-duration energy storage demonstration initiative(a)DefinitionsIn this section:(1)Director of ARPA–EThe term Director of ARPA–E means the Secretary of Energy, acting through the Director of the Advanced Research Projects Agency–Energy.(2)Director of ESTCPThe term Director of ESTCP means the Secretary of Defense, acting through the Director of the Environmental Security Technology Certification Program of the Department of Defense.(3)DirectorsThe term Directors means the Director of ARPA–E and the Director of ESTCP, acting jointly.(4)InitiativeThe term Initiative means the demonstration initiative established under subsection (b).(5)Joint ProgramThe term Joint Program means the joint program established under subsection (f).(b)EstablishmentNot later than 200 days after the date of enactment of this Act, the Director of ARPA–E shall establish a demonstration initiative composed of demonstration projects focused on the development of long-duration energy storage technologies.(c)GoalsThe goals of the Initiative shall be—(1)to demonstrate the potential benefits of long-duration energy storage to—(A)the resilience of the electricity grid, including the security of critical infrastructure; and(B)efficient use of the electricity grid through—(i)peak load reduction; or(ii)avoided investments in traditional grid infrastructure;(2)to increase the commercial viability of long-duration energy storage technologies;(3)(A)to identify the range of services that long-duration energy storage technologies can provide to the electricity grid; and(B)to the maximum extent practicable, to quantify the value of those services;(4)to investigate challenges to the greater deployment of long-duration energy storage technologies;(5)to identify and develop a range of technology types; and(6)to improve the integration of energy storage and the grid.(d)Selection of projectsTo the maximum extent practicable, in selecting demonstration projects to participate in the Initiative, the Director of ARPA–E shall—(1)ensure a range of technology types;(2)ensure regional diversity among projects, including appropriate representation of rural areas;(3)consider microgrid, islanded, or off-grid applications; and(4)ensure that any project selected is designed to achieve one or more of the goals described in subsection (c).(e)Cooperation with electric utilitiesA demonstration project selected to participate in the Initiative may be carried out in cooperation with the electric utility that owns the grid facilities in the electricity control area in which the demonstration project is carried out.(f)Joint program(1)EstablishmentAs part of the Initiative, the Director of ARPA–E, in consultation with the Director of ESTCP, shall establish within the Department of Energy a joint program to carry out projects—(A)to demonstrate promising long-duration energy storage technologies at different scales; and(B)to help new, innovative long-duration energy storage technologies become commercially viable.(2)Memorandum of understandingNot later than 200 days after the date of enactment of this Act, the Director of ARPA–E shall enter into a memorandum of understanding with the Director of ESTCP to jointly administer the Joint Program.(3)InfrastructureIn carrying out the Joint Program, the Directors shall—(A)use existing test-bed infrastructure at—(i)Department of Energy facilities; and(ii)Department of Defense installations; and(B)develop new infrastructure for identified projects, if appropriate.(4)Goals and metricsThe Directors shall develop goals and metrics for technological progress under the Joint Program consistent with energy resilience and energy security policies.(5)Selection of projects(A)In generalTo the maximum extent practicable, in selecting projects to participate in the Joint Program, the Directors shall—(i)ensure that projects are carried out under conditions that represent a variety of environments with different physical conditions and market constraints; and(ii)ensure an appropriate balance of—(I)larger, higher-cost projects; and(II)smaller, lower-cost projects.(B)PriorityIn carrying out the Joint Program, the Directors shall give priority to demonstration projects that—(i)make available to the public key engineering and field data that will accelerate deployment of long-duration energy storage technologies; and(ii)will be carried out in the field.(6)States and private sector entitiesIn carrying out the Joint Program, the Directors shall encourage—(A)States to become laboratories of innovation in the development of long-duration energy storage technologies; and(B)collaboration between participants in the Joint Program, States, and other appropriate private sector entities.(g)Authorization of appropriationsThere are authorized to be appropriated to carry out the Initiative—(1)$20,000,000 for fiscal year 2021;(2)$40,000,000 for fiscal year 2022; and(3)$60,000,000 for each of fiscal years 2023 through 2025.4.Authorization of appropriations for the DAYS program of the Advanced Research Projects Agency–EnergySection 5012(o) of the America COMPETES Act (42 U.S.C. 16538(o)) is amended—(1)in paragraph (2)—(A)by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively, and indenting appropriately;(B)by striking the paragraph designation and heading and all that follows through paragraphs (4) and (5) in the matter preceding clause (i) (as so redesignated) and inserting the following:(2)Authorization of appropriations(A)In generalSubject to paragraph (4); and(C)by inserting after clause (v) (as so redesignated) the following:(B)DAYS programThere is authorized to be appropriated to carry out the Duration Addition to electricitY Storage program (also known as the DAYS program) of ARPA–E $60,000,000 for each of fiscal years 2020 through 2024.; and(2)in paragraph (4), in the matter preceding subparagraph (A), by striking paragraph (2) and inserting paragraph (2)(A).